DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 3, 5-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farivar et al (US10599952).

Regarding claim 1, Farivar teaches a method for inference processing of at least one input digital image file with controlled distortion using an artificial intelligence neural network to improve the output of the neural network, the method comprising:
a. receiving, by a neural network, an input digital image file with controlled distortion created by an imager;
(Farivar, a system contains a plurality of distortion filter generators (Fig. 4, DFG 1-N), combinatoric DFG connection generator 260 (Fig. 4), and a machine learning model MLM (Fig. 5, a neural network); the trained MLM 55 of the system can take any input images for inference; “generating a training dataset using distortion filter generators configured to distort words or letters of words in phrases of text to simulate the plurality of impairments arising from facsimile process”, c4:35-40, => “controlled distortion”; the input image can also be the distorted image (DTD) from the DFGs (Fig. 4); Fig. 5, s384; blocks 215-230 and 260 => “imager”; “the received facsimile may be rescanned by a scanning device to convert the printed facsimile message to image data that may be sent to the trained machine learning model for correction”, c5:60-65)
b. inference processing, by the neural network, the input digital image file, the neural network being formed by algorithms or software codes running on a computing device and being trained for processing images with controlled distortion; and
c. outputting, by the neural network, interpreted data derived from the input digital image file by the inference processing.
(Farivar, Fig. 2, generate the corrected image 60 without distortions using the trained MLM 55; Fig. 8, s384-388 for inputs of controlled distorted images; a neural network after being trained can infer and interpret the input to an output)

Regarding claim 3, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 1, wherein the imager is a device changing on-purpose the distortion of a digital image file to a controlled distortion.
(Farivar, Fig. 4, blocks 215-230 and 260 => “imager”; “the received facsimile may be rescanned by a scanning device to convert the printed facsimile message to image data that may be sent to the trained machine learning model for correction”, c5:60-65; distortion filter generators DFG 1-N; “generating a training dataset using distortion filter generators configured to distort words or letters of words in phrases of text to simulate the plurality of impairments arising from facsimile process”, c4:35-40, => “controlled distortion”)

Regarding claim 5, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 1, wherein the neural network is a machine learning neural network trained via deep learning techniques.
(Farivar, Fig. 5; “machine learning model 290 may be any suitable classifier neural network model that is trained by training dataset 270”, c8:55-60; “an exemplary neutral network technique may be one of, without limitation, feedforward neural network, radial basis function network, recurrent neural network, convolutional network (e.g., U-net) or other suitable network”, c18:40-50)

Regarding claim 6, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 1, wherein the neural network is trained using digital image files having controlled distortion.
(Farivar, Figs. 4-5)

Regarding claim 7, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 1, wherein the interpreted data from the neural network is one of an image depth information, an object recognition, an object classification, an object segmentation, an estimation of optical flow, an edges and lines connection, a simultaneous localization and mapping or a super-resolution image.
(Farivar, Fig. 5; “machine learning model 290 may be any suitable classifier neural network model that is trained by training dataset 270. Using training dataset 270, machine learning model 290 may be configured to recognize any type of facsimile-like textual distortion in the received facsimile data image”, c8:55-60)

Regarding claim 10, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 1, wherein the input digital image file with controlled distortion has at least one zone of interest wherein the resolution is at least 10% higher than compared to a digital image file without controlled distortion.
(Farivar, Fig. 3C, the character resolution in field 153 of the distorted image 150 (pixels/character) is at least 10% higher than the character resolution in field 22 of the undistorted image 20)

Regarding claim 11, Farivar teaches a method to train an artificial intelligence neural network used for inference processing of at least one input digital image file with controlled distortion, the method comprising:
a. receiving, by an image transformation device, an original digital image file without controlled distortion;
(Farivar, a system which contains a plurality of distortion filter generators (Fig. 4, DFG 1-N), combinatoric DFG connection generator 260 (Fig. 4), and a machine learning model MLM (Fig. 5, a neural network) forms “an image transformation device”; during the training operation, the system receives undistorted original text document (Fig. 4, OTD, e.g., a facsimile data image) from input blocks 205 and 210)
b. receiving, by the image transformation device, a selection of a controlled distortion target;
(Farivar, Fig. 4, DFGs 215-230 and block 260 of the system select different types of DFGs as the controlled distortion target, “combinatoric DFG connection generator 260 may be configured to apply weights, line number indexing, word indexing, letter indexing, or any combination thereof to each of the plurality of N distortion generation filters”, c8:5-10; weight ≠ 0, selected; weight = 0, not selected; “generating a training dataset using distortion filter generators configured to distort words or letters of words in phrases of text to simulate the plurality of impairments arising from facsimile process”, c4:35-40, => “controlled distortion”)
c. transforming, by the image transformation device, the original input digital image file to an output transformed digital image file with the controlled distortion target; and
(Farivar, Fig. 4, during the training operation, distorted text document DTD 255 is generated from block 260 of the system for training the MLM)
d. training a neural network for inference processing digital image files having controlled distortion using the transformed digital image file.
(Farivar, Fig. 5, during the training operation, using DTD and OTD to train a machine learning model at s290 to obtain the trained MLM 55)

Regarding claim 12, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 11, wherein the image transformation device is configured to execute either software or hardware transformation algorithms.
(Farivar, “implementations consistent with principles of the disclosure are not limited to any specific combination of hardware circuitry and software”, c12:40-45)

Regarding claim 13, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 11, wherein the controlled distortion target is one of a radial barrel distortion with rotational symmetry, a freeform distortion with or without rotational symmetry, a stretched distortion in part of the image or a whole image stretched distortion.
(Farivar, Fig. 3B)

Regarding claim 14, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 11, wherein the training of the neural network is done via one of a gradient descent, a back propagation, a genetic algorithm, a simulated annealing or a randomization optimization algorithm.
(Farivar, “an exemplary neutral network technique may be one of…recurrent neural network, convolutional network”, c18: 45-50; an RNN or a CNN typically has a gradient descent in a back propagation)

Regarding claim 15, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 11, wherein
the original digital image file without controlled distortion has a field of view,
(Farivar, Fig. 3B, undistorted image 20 has a field of view (FoV) 22 for, e.g., the 3rd and 4th rows)
the transformed digital image file with the controlled distortion target has a field of view,
(Farivar, Fig. 3B, distorted image 130 has a field of view (FoV) 133 for, e.g., the 3rd and 4th rows)
the field of view of the original digital image file being different than the field of view of the transformed digital image file.
(Farivar, Fig. 3B, FoV 22 for the 3rd and 4th rows in the undistorted image 20 is different than the FoV 133 for the 3rd and 4th rows in the distorted image 130)

Regarding claim 16, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 11, wherein multiple transformed digital image files are created from a single original digital image file using data enhancement.
(Farivar, Fig. 4, multiple DTD files 235-255 transformed from a single OTD 210 using multiple DFGs; DFG can be considered data enhancement for training an MLM)

Regarding claim 17, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 16, wherein the multiple transformed digital image files are the result of at least one of a rotation, a translation, a scaling, a homothety or a mirroring operation performed on the original digital image file.
(Farivar, Figs. 3B, 3C and 4, one of DFG scales the original character size 22 to a smaller size 133 (Fig. 3B), to a larger size 153)

Regarding claim 18, Farivar teaches a method for inference processing of at least one input digital image file with controlled distortion using an artificial intelligence neural network to improve the output of the neural network, the method comprising:
a. receiving, by an image transformation device, an input digital image file with controlled distortion created by an imager;
(Farivar, see comments on claim 11 regarding the system; the trained MLM 55 of the system (Fig. 5) can take any input images for inference; the input image can also be the distorted image (DTD) from the DFGs (Fig. 4); Fig. 5, s384; blocks 215-230 and 260 => “imager”; “the received facsimile may be rescanned by a scanning device to convert the printed facsimile message to image data that may be sent to the trained machine learning model for correction”, c5:60-65)
b. transforming, by the image transformation device, the input digital image file to a transformed digital image file;
c. inference processing, by a neural network, the transformed digital image file, the neural network being formed by algorithms or software codes running on a computing device; and
d. outputting, by the neural network, interpreted data derived from the transformed digital image file by the inference processing.
(Farivar, Fig. 2; the trained MLM 55 (a neural network) of the system transforms/infers the input distorted images (can be the controlled distorted images from (DTD) of Fig. 4) to a distortion-free image 60; Fig. 8, s384-388 for inputs of controlled distorted images; a neural network after being trained can transform and infer the input to an output)

Regarding claim 19, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 18, wherein the transformed digital image file has a standardized controlled distortion.
(Farivar, Fig. 4, all DFGs are predetermined, controlled, and standardized distortion)

Regarding claim 20, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 18, wherein the image transformation device removes at least in part the controlled distortion from the input digital image file.
(Farivar, Fig. 4, “The training dataset may be used to train a machine learning model, such as a neural network model, for removing the facsimile-like textual distortions in the received facsimile image data before being sent to the OCR engine”, c7:25-35)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 2, 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farivar et al (US10599952) in view of Roulet et al (US2018/0249148).

Regarding claim 2, Farivar teaches its/their respective base claim(s).
Farivar further teaches the method of claim 1, wherein the interpreted data output from the neural network is an output digital image file, the method further comprising:
(Farivar, Fig. 2, generate the corrected image 60 without distortions using the trained MLM 55)
d. dewarping the output digital image file to remove at least in part the controlled distortion.
(Farivar, Fig. 2, OCR engine 35; OCR can include some image preprocessing steps for cleaning some remaining distortions before performing character recognitions; image dewarping can be one of these image distortion techniques as taught by Roulet, “Since the distortion profile of the two lenses are perfectly known to the processing unit 140, the processing algorithm can create dewarped views for each eye removing all the distortion from each lenses or modifying the distortion as required”, [0033]; note that the received facsimile images of Farivar is obtained using a scanner, “the received facsimile may be rescanned by a scanning device to convert the printed facsimile message to image data that may be sent to the trained machine learning model for correction”, c5:60-65; the received facsimile can be rescanned using a camera (e.g., Roulet, Fig. 8, camera 812 with a unique distortion profile, “The camera 812 produces the image 820 having a wide-angle field of view, its unique distortion profile, a normal exposure, a high resolution image and a central orientation”, [0042]) as a convenient rescanning method to convert the printed facsimile message into image data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Roulet into the system or method of Farivar in order to use a camera to rescan a facsimile into a digital image data file as a convenient rescanning method. The distortion removal processing on the facsimile image may be carried out by a neural network and further by a dewarping preprocessing before OCR character recognitions so as to  increase OCR accuracy. The combination of Farivar and Roulet also teaches other enhanced capabilities.

Regarding claim 4, Farivar teaches its/their respective base claim(s).
The combination of Farivar and Roulet further teaches the method of claim 1, wherein the imager comprises at least one camera system, the at least one camera system comprising of at least one optical system.
(Farivar, Fig. 4, blocks 215-230 and 260 => “imager”; the received facsimile images is obtained using a scanner, “the received facsimile may be rescanned by a scanning device to convert the printed facsimile message to image data that may be sent to the trained machine learning model for correction”, c5:60-65; the received facsimile can be rescanned using a camera (e.g., Roulet, Fig. 8, camera 812 with a unique distortion profile, “The camera 812 produces the image 820 having a wide-angle field of view, its unique distortion profile, a normal exposure, a high resolution image and a central orientation”, [0042]) as a convenient rescanning method to convert the printed facsimile message into image data)

Regarding claim 8, Farivar teaches its/their respective base claim(s).
The combination of Farivar and Roulet further teaches the method of claim 1, wherein the controlled distortion in the input digital image file from the imager varies in time.
(Roulet, “Since the distortion profile of the two lenses are perfectly known to the processing unit 140, the processing algorithm can create dewarped views for each eye removing all the distortion from each lenses or modifying the distortion as required…This type of distortion modified inside the cameras by sensor smart-binning, hardware or software processing or by an active optical mean can also be dynamics, changing the distortion in time according to the movement of objects in the field of view, the direction of gaze of the user, or the like”, [0033])

Regarding claim 9, Farivar teaches its/their respective base claim(s).
The combination of Farivar and Roulet further teaches the method of claim 1, wherein the input digital image file includes additional information or parameters.
(Roulet, “The exact field of view of the two lenses are known to the processing unit either because it was transmitted with the images via a marker or a metadata or because the processing unit was pre-configured with the field of view of the lenses”, [0037])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				9/14/2022